Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.        Claims 1-13 are drawn to storing a full-step hash of data full and a reduced step hash of the data file, classified in  H04L9/3236.
II.       Claims 14-25 are  drawn to receive a hashed data file from a blockchain node, classified in H04L63/12.
	Inventions ( I ) store a full-step hash of data full and a reduced step hash of the data file and invention ( II )  receive a hashed data file from a blockchain node related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention ( II ), classified in H04L63/12, does not require, in response to a determination to provide the reduced-step hash, control the network interface to transmit the reduced-step hash of the data file to the client application, and  invention ( I ), classified in H04L9/3236, does not require, in response to a detection that that the hashed data file is hashed via the reduced-step hash, determine whether the hashed data file has been tampered with through an approximate hash verification of the hashed data file.

	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
	To provide compact prosecution, Examiner made a phone call to the Applicant’s representative Mr. Raffi Gostanian, on 04-27-2022 and discussed possible election of a group of claims over the phone. However, the phone call did not result in an election being made and Applicant's attorney requested the Examiner to issue and send an Election/Restriction requirement notice.
Conclusion
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437